             Case 4:19-cr-00081-AWA-LRL Document 8 Filed 08/16/19 Page 1 of 1 PageID# 15
AO 442 (Rev. 11/11) Arresl Warrant
                                                                                        -                ORIGINAL
                                        United States District
                                                                 for the
                                                                             . . 1011 LUG lU A 10= 01
                                                      Eastern District ot Virginia
                                                                                          '.Tr.:: DISTRICT
                                                                                         :• VlRG'.RiA
                  United States of America
                                                                                             SLK ClVlStOR
                                 V.

                       AARON MERRITT                                       Case No. 4;19cr81


                                                                           10G55OU3
                            Defendant
                                                                             F6\
                                                      ARREST WARRANT

To:       Any authorized law enforcement officer


         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)        AARON MERRITT                                                                                    >
who is accused of an offense or violation based on the following document filed with the court:

^ Indictment              □ Superseding Indictment        □ Information       □ Superseding Information             □ Complaint
□ Probation Violation Petition             □ Supervised Release Violation Petition      □ Violation Notice          □ Order of the Court

This offense is briefly described as follows:


  Counts 1-8: T.18:2256(8), T.18:2252A(a){2)(b){1) - Distribution of Child Pornography




Date:         08/13/2019
                                                                                         Issuing officerU^signaiure

City and state:        Newport News, VA                                         Douglas E. Miller, U.S. Magistrate Judge
                                                                                           Printed name and title



                                                                 Return


          This warrant was received on (date)                         , and the person was arrested on (date)           •slisliq
at (city and state) fOglOpoT'-V' VjCtQS \jk-                 •
Date:
                                                                                        Arresting officer's signature


                                                                                (ffntniSidiiudLn           Spca'al Aar.nl
                                                                                      ^ Printed name and title'     j
